76 Cal. Rptr. 3d 172 (2008)
182 P.3d 513
JASMINE NETWORKS, INC.
v.
MARVELL SEMICONDUCTOR, INC.
No. S124914.
Supreme Court of California.
April 23, 2008.
Dismissed and remanded to Court of Appeal, Sixth District.
In light of the decision in Rico v. Mitsubishi (2007) 42 C.al.4th 807, 68 Cal. Rptr. 3d 758, 171 P.3d 1092, review in the above entitled matter is dismissed. (Cal. Rules of Court, rule 8.528(b)(1).) All pending motions are denied as moot.
GEORGE, C.J., was absent and did not participate.
WERDEGAR, A.C.J., and KENNARD, BAXTER, CHIN, MORENO, and CORRIGAN, JJ., concur.